DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 2-15) as well as the species of: prognostic method coupled with treatment step; urothelial carcinoma of the bladder that is not muscle invasive (NMBC) as target cancer; high risk of cancer-related death after surgical treatment as specific prognosis; serum as sample type; and chromogranin A as sole marker detected, in the reply filed on 01/04/2021 is acknowledged.  
The traversal is on the ground(s) that the office showed no search burden.  This is not found persuasive because the instant case is a 371 case and so unity of invention is the standard for restriction, not search burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.

Claim Status
Claims 1 and 10-11 are withdrawn.
Claims 2-9 and 12-15 are under examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. EP16159474.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The foreign priority document fails to provide any more detail over the instant invention that does the instant specification.  Therefore, for the same reasons below that the instant disclosure fails to fully enable the instant claims, so too fails the priority document.  Thus, the U.S. effective filing date of the instant claims under examination is set at 03/07/2017.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 09/06/2018, 07/17/2020, and 08/12/2020 are being considered by the examiner.

Specification
The use of the term ALEXA FLUOR (0066), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 2-4 is objected to because of the following informalities:  These claims recite the acronym CgA and it should be, for clarity, accompanied by its full name in the first independent claim in which it is used or any claim not dependent on a claim that contains the full name.  
Claims 3-8 and 12-13 are objected to for depending on a withdrawn claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All claims above recite “bladder cancer”, “subject”, and/or “level”. These terms have special definitions in the specification that add preferences to the claims.  Bladder cancer is stated as preferably relates to non-neuroendocrine bladder cancer (0019).  Subject is stated as preferably a mammal and most preferably a human (0021).  Level is stated as a concentration that is preferably w/v (0022).  Here, since the preferences are part of the definition of the phrases above, they are necessarily incorporated into the 
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.  See MPEP 2173.05(d).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claims rejected above recite at least one if not all of the three defined terms above and also recite non-neuroendocrine, mammal/human, and/or w/v concentration which are the narrower statements of limitations. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Said another way, the claims could be limited to the narrower embodiment or they could be thought of as only an example and so the claims grow in breadth.  The presence of multiple interpretations renders the claims indefinite.
Similarly, claim 9 recites a more preferable range.  It is not clear if this is the only range to consider as the claim element recited or if it merely exemplary and not required by the claim.  The presence of multiple interpretations renders the claim indefinite.
Claim 8 is further rendered indefinite because it is not clear if the poor outcome is an increased risk of cancer-related death after treatment or just generally, with or without treatment.  The presence of two interpretations renders the claim indefinite.  

Also, claim 12 is rejected since there is no antecedent basis for the treatments listed.  Thus, it is not clear how they read into the claim and this makes the metes and bounds of the claim indefinite.
Similarly, claim 9 is rejected since there is no antecedent basis for the predetermined threshold in claim 2.  Therefore, it is not clear how this element incorporates into the claim, leaving the metes and bounds of the claim indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-9 and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of prognosing neuroendocrine bladder cancers and other bladder cancer types that all , does not reasonably provide enablement for similar methods via detection of chromogranin A mRNA, detection of chromogranin A in any other sample type including urine, or prognosis of any other non-neuroendocrine bladder cancer type.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The breadth of the claims is found in claim 2, drawn to a method for the prognosis of bladder cancer in a subject comprising determining the level of chromogranin A (CgA) in a sample of bodily fluid of said subject.
The nature of the invention is a prognostic method for certain types of bladder cancer.
The level of skill of one skilled in this art is high.
The specification makes clear that bladder cancers are heterogeneous (0008).  Even tumors with similar histology may have different clinical behavior (0008).  Applicant teaches that CgA secretion in the bladder is associated with rare cases of neuroendocrine differentiated tumors with poor prognosis (0011).  Yet, Applicant states that it has been shown that CgA in small cell bladder cancer (neuroendocrine disease) is not associated with patient prognosis though this study may be unreliable (0011).  They state that CgA did now show any relationship with survival in other neuroendocrine bladder carcinoma studies and that urine CgA was neither related to presence of NMIBC or its recurrence (0011).  Thus, they teach that prognosis of just any bladder cancer can be unpredictable with CgA as biomarker and when just any sample type is used.  No teaching of mRNA 
It is well accepted in the art that biomarkers for one cancer are not necessarily biomarkers for another.  The state of the art at the time of filing was such that the functionality of an anti-tumor antibody was dependent, in part, on the presence of the antibody target in a particular tumor type.  Therefore, docking of an antibody to a tumor cell for any purpose, therapeutic or diagnostic, depends on whether or not said antigen is present on a given tumor cell.  Baxevanis (Expert Opinion:  Drug Discovery, Vol. 3, No. 4, Pg. 441-452, 2008) teaches that presently available monoclonal antibodies (mAbs) are directed against molecular targets that are expressed on tumor cells (Pg. 444, Column 1, Paragraph, first full; Table 1).  Table 1 lists currently available antibodies for use in clinical oncology and illustrates that each antibody has a specific target (Table 1, Column 2) and a specific set of cancers for which it has therapeutic utility (Table 1, Column 4).  Taken together, the art does not recognize a single antibody that is an effective therapy against 
The teachings of Baxevanis discussed above underline the requirement of a nexus between an antibody’s target and specific cancers to make therapy of said cancer predictable to one of ordinary skill in the art.  It flows logically that this same nexus must be present to make identification of a particular cancer via detection of a biomarker predictable.   
The same concept applies to methods of cancer prognosis/drug sensitivity identification since they utilize biomarkers that must have a nexus with a drug’s response in a particular cancer cell or particular cancer prognosis.  The effects of a drug on one type of cancer are not necessarily the same in a different type.  This is evidenced by Ball (Mol. Cell Endocrinol. Vol. 299, No. 2, Pg. 204-211, 2009).  Ball teaches that different SERM-responsive regions were regulated by raloxifene in different cell types (Abstract).  Raloxifene activated twice as many regions in ERbeta positive cancer cells compared to ERalpha positive cancer cells (Abstract).  Therefore, the effects of raloxifene, and indeed any drug, are cell-specific.  One cannot say that an effect seen in one cancer cell type, such as CgA protein level decrease after treatment, will necessarily occur in a second unrelated cancer cell type.  Therefore, it is unpredictable that the biomarker recited in the instant claims will be meaningful in discerning drug sensitivity or any prognosis in just any type of cancer.  Thus, the claims are not enabled to their full scope for this reason as they encompass target cancer types that need not express and secrete chromogranin A.   
With respect to use of only serum, plasma, or blood as sample type in the instant methods, the state of the prior art at the time of filing was such that it was unpredictable 
Furthermore, cancer biomarkers are preferably not only tissue-specific but also cancer-specific.  Pepe et Al. (Journal of the National Cancer Institute, Vol. 93, No. 14, Pg. 1054-1061, 2001) teach that a functional biomarker is unique for a tumor and not present in or generated by non-tumor tissue (Pg. 1054, Column 1, Paragraph, fifth).  Biomarkers of this type can be direct (within tumor samples) or indirect (from outside of the primary tumor, i.e. serum, urine, etc.) (Pg. 1054, Column 2, Paragraph, first partial).  Even assays utilizing detection of notable biomarkers such as prostate-specific antigen (PSA) in the case of prostate cancer diagnosis, while being highly sensitive, are not highly specific due to their indirect detection of the cancer (Pg. 1054, Column 2, Paragraph, first full).  They further teach that maintaining high specificity or low false-positive rates is a high priority for population screening (Pg. 1054, Column 2, Paragraph, first full).  Thus, biomarkers need to be highly specific for cancer (Pg. 1054, Column 2, Paragraph, first full) and reproducibly identified only when cancer is present.  Ideally, a biomarker will be evident 
Mettlin et Al. (Cancer, Vol. 74, No. 5, Pg.1615-1620, 1994) teach that a number of studies have demonstrated the sensitivity of PSA in the detection of early prostate cancer.  Elevated levels of PSA also occur; however, in men with benign enlargement of the prostate, which is common in older men.  This association lowers the specificity of the PSA test and can increase the cost of early detection by leading to unnecessary further evaluation (Pg. 1615, Column 2, Paragraph, first non-abstract). Thus, cancer biomarkers should have a high correlation to cancer presence and preferably not be associated with non-cancerous tissue. 
PSA's lack of specificity is also shared by the bladder tumor antigen complement factor H-related protein (CFHrp).  Budman et Al. (CUAJ, Vol. 2, Issue 3, Pg. 212-221, 2008) teach that this protein is released by normal cells to prevent their targeting by the body's immune system and elevated levels of CFHrp in urine can indicate bladder cancer (Pg. 215, Column 1-2).  Tests for CFHrp, such as immunoassays, are more sensitive than cytology (microscopic investigation of shed urothelial cells) but much less cancer-specific as they can be affected by benign inflammatory conditions, calculi, foreign bodies, and other genitourinary cancers, leading to false-positives (Pg. 216, Column 1, Paragraph, first partial).  
Thus, biomarkers for cancer must be experimentally shown to function in the context of the specimens in which they are used (e.g. serum).  In short, no one of ordinary skill in this art assumes any protein or nucleotide is a functional biomarker.  They need experimental support. Therefore, the prior art teaches that it is unpredictable to utilize a 
This is further illustrated by Mantovani (European Journal of Cancer, Vol. 30A, No.3, Pg. 363-369, 1994) who teaches that a biomarker than functions in one sample type need not function in another.  They teach that folate binding protein levels in serum were significantly different in ovarian cancer patients compared to healthy donors (Abstract).  However, the same cannot be said when urine was used as sample type (Figure 5 and Pg. 368, Column 2, Paragraph, second).  
Since the art teaches that it is unpredictable to utilize biomarkers that are not cancer- or tissue-specific in just any biological specimen to detect the presence of cancer in a subject, and the specification does not provide ample guidance with respect to prognosing any cancer in a non-blood based biological specimen and without comparing said level to a standard, one would be burdened with undue experimentation to use the claimed invention to prognose cancer.
With respect to using CgA mRNA as biomarker, Yano (US2008/0020990, published 01/24/2008) teaches that nucleic acids are degraded with nucleases in vivo, particularly in blood (0003).  Therefore, since Applicant provides no support for use of CgA mRNA as biomarker in serum, and the art makes clear this is unpredictable, such claim scope is not enabled and the claims broadly reciting CgA as marker are rejected here.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
The claim(s) recite prognosing, assessing risk, stratifying based on risk, monitoring bladder cancer, and/or controlling therapy of bladder cancer via detection of CgA in a body fluid such as serum from a subject.  Thus, all claims above recite the natural correlation between these prognostic endpoints and CgA level in a biological fluid such as serum.   
This judicial exception is not integrated into a practical application because no claim adds any element that prevents monopoly of the natural correlation supra.  Claim 2 simply recites the step of determining in addition to the natural correlation.  This generic determination step must be taken in every application of the natural correlation and so does not prevent monopoly.  Claim 3 only further narrows the natural correlation to non-endocrine bladder cancers.  Claim 4 also only further narrows the natural correlation to a set of bladder cancer subtypes.  Claim 5 only further narrow the correlation to specific prognoses.  Claim 6 only further narrows the natural correlation by stating the level of CgA must be increased compared to a control and the prognosis will be poor outcome.  Thus, in the claim this comparison step must be done in every use of the correlation so as to see the increase.  Claim 6 thus adds no element that prevents monopoly.  Claim 7 
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no claim element that adds to the natural correlation(s) present are anything more than what is well-understood, routine, and conventional in this art.  These active steps include determining CgA level and comparing said level to a control.  Detection of CgA is well-understood, routine, and conventional as evidenced by 0063 of the specification which provides a commercial immunoassay for such.  Also, Mortenson (US2013/0259903, published 10/03/2013) teaches one common tumor marker in use is chromogranin A which is for neurodendocrine tumors and is detected in blood (0325, Table A).  Thus, detection of CgA is clearly well-understood, routine, and conventional in this art. They also make clear that comparison of data to controls is also well-understood, routine, and conventional in 
Taken all together, no claim adds significantly more to the judicial exception it contains since all claim elements outside of the exception are well-understood, routine, and conventional.  The claims above are thus deemed patent ineligible and are rejected here.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 14-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Caruhel (WO2015/158701, published 10/22/2015, on ISR).
Caruhel teaches an immunoassay method for detection of chromogranin a (CgA) comprising steps of contacting a sample with a first antibody specific for CgA and a second antibody specific for CgA and detecting the binding of the two antibodies (Abstract).  They teach that CgA is an established tumor marker for a variety of neuroendocrine tumors (Pg. 1, Paragraph, first).  CgA in humans is stored and released from the chromaffin granules of neuroendocrine cells alone with other biomolecules (Pg. 
The clinical applications of said assay include detection of CgA in patient samples for prognosis, risk assessment, risk stratification, therapy control and post-operative control of a disorder (Pg. 3, Paragraph, second and Pg. 15, Paragraph, fourth).  Said immunoassay can be an ELISA, for example (Pg. 8, Paragraph, fourth).  The immunoassay for their invention can be used in prognostic methods in which presence, absence, or the level of CgA is detected in a sample from a subject and can be used for bladder cancer (Pg. 10-11, Paragraph, spanning).  They teach comparison of results to controls (Pg. 11, Paragraph, third).  A threshold is selected (Pg. 11, Paragraph, third).  Additionally, changes in marker concentration from baseline levels can reflect patient prognosis (Pg. 13, Paragraph, second).  
Preferably, the patient tested is human (Pg. 14, Paragraph, fourth).  A preferred test sample is serum (Pg. 14, Paragraph, fifth).  This is most preferred as sample type (Pg. 14, Paragraph, penultimate).  The disorder in the context of their invention is preferably cancer including bladder cancer (Pg. 15, Paragraph, final).  Prognosis includes estimation of chance of recovery or chance of adverse outcome for the patient (Pg. 17, Paragraph, fourth).  Therapy control means monitoring or adjustment of therapeutic treatment (Pg. 17, Paragraph, final).  This can be post-operative control as in after surgery monitoring (Pg. 18, Paragraph, first).  
Thus, Caruhel clearly anticipates the claims above. One of ordinary skill in this art at once envisions the claimed methods through reading the reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009).
Caruhel teaches an immunoassay method for detection of chromogranin a (CgA) comprising steps of contacting a sample with a first antibody specific for CgA and a second antibody specific for CgA and detecting the binding of the two antibodies 
The clinical applications of said assay include detection of CgA in patient samples for prognosis, risk assessment, risk stratification, therapy control and post-operative control of a disorder (Pg. 3, Paragraph, second and Pg. 15, Paragraph, fourth).  Said immunoassay can be an ELISA, for example (Pg. 8, Paragraph, fourth).  The immunoassay for their invention can be used in prognostic methods in which presence, absence, or the level of CgA is detected in a sample from a subject and can be used for bladder cancer (Pg. 10-11, Paragraph, spanning).  They teach comparison of results to controls (Pg. 11, Paragraph, third).  A threshold is selected (Pg. 11, Paragraph, third).  Additionally, changes in marker concentration from baseline levels can reflect patient prognosis (Pg. 13, Paragraph, second).  
Preferably, the patient tested is human (Pg. 14, Paragraph, fourth).  A preferred test sample is serum (Pg. 14, Paragraph, fifth).  This is most preferred as sample type (Pg. 14, Paragraph, penultimate).  The disorder in the context of their invention is preferably cancer including bladder cancer (Pg. 15, Paragraph, final).  Prognosis includes estimation of chance of recovery or chance of adverse outcome for the patient (Pg. 17, Paragraph, fourth).  Therapy control means monitoring or adjustment of therapeutic treatment (Pg. 17, Paragraph, final).  This can be post-operative control as in after surgery monitoring (Pg. 18, Paragraph, first).  

Saunders teaches that neuroendocrine tumors of the bladder may secrete chromogranin A (0578).  
Bertaccini teaches a case of neuroendocrine carcinoma of the bladder (Abstract).  The tumor was positive for chromogranin (CgA) (Pg. 1369, Column 2, Paragraph, second).  The preoperative level of this marker was 85U/L (Pg. 1369, Column 2, Paragraph, second).  Surgery confirmed a large cell neuroendocrine tumor of the baldder and a month after surgery the CgA level had decreased to 7U/L (Pg. 1369, Column 2, Paragraph, second).  Chemotherapy was then given (Pg. 1369, Column 2, Paragraph, second).  Bertaccini also teaches that small cell carcinomas of the bladder are diagnosed with chromogranin A (Pg. 1370, Column 2).  
Thus, the prior art was aware that neuroendocrine bladder cancers express and secrete CgA and that said CgA can be used, as in the method of Caruhel and Bertaccini above, to prognose response to surgery/treatment of these tumors.
However, this is equally obvious for any bladder tumor that expresses and secretes CgA.  It indicates their presence and so will indicate their destruction by therapies.
Tropea teaches on page 718 in Table 1 that bladder cancers have elevated plasma CgA levels.  With an increased level of CgA greater than 18 U/L, was urothelial carcinomas (Table 1, histology column).  They further state that elevated CgA levels were common in patients with genitourinary tumors (Pg. 718, Column 2, Paragraph, first) which includes bladder cancers.  Thus, some urothelial carcinomas express and secrete CgA. 

With respect to claim 9, the threshold needed to determine the prognoses above is a results effective variable since it determines the results of the immunoassay.  Therefore, it will be arrived at by routine experimentation.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-
Furthermore, Compton explicitly states that one of ordinary skill in the art would know to first establish a positive indicator threshold level for a particular sample technique such as serum by comparing samples from normal patients with those having particular cancers.  By making such a comparison, one may establish the proper indicative threshold to diagnose a patient as having a cancer (Column 6, Paragraph, second).  Thus, the recited threshold values of the claim would be arrived at by routine experimentation by one of ordinary skill in this art.  
With respect to claim 12, such a prognostic assay was discussed above.  Detection of CgA at more than one follow up is obvious to one of ordinary skill in this art since multiple treatments are likely needed to include surgery and chemotherapy as in the case of Bertaccini above.  Detecting CgA at regular intervals is obvious as well since such regularity will facilitate tumor analysis and improve the accuracy thereof so that the practitioner treating the patient will know exactly, and as soon as possible, when success or failure has occurred.  
With respect to claim 13, Shipley teaches that urothelial carcinomas can be superficial or muscle invasive (0004).  Those that are muscle invasive are highly aggressive (0004).  Therefore, the prior art well aware of the two subtypes of bladder cancer of claim 13 and it would have been obvious that non-muscular invasive urothelial 
Thus, one of ordinary skill in this art would have had before the filing of the instant application a reasonable expectation of success at both arriving at and performing the obvious methods above.  Therefore, the combined teachings here clearly render the claims above obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-9 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10648984 in view of Caruhel (WO2015/158701, published 10/22/2015, on ISR), in view of Saunders (US2015/0018531, priority to 02/24/2012), Bertaccini (Anticancer Research, Vol. 28, Pg. 1369-1372, 2008), Tropea (Clinical Drug Investigation, Vol. 26, No. 12, Pg. 715-722, 2006, on IDS), Compton (US6500633, published 12/31/2002), and Shipley (US2009/0227529, published 09/10/2009). 

The patented claims are drawn to an immunoassay to detect CgA (claim 1) in serum (claim 6), for prognosis of cancer (claims 12-13).  What is lacking from the patented claims is provided by the combined teachings of the art above and so the combined teachings of said art and the patented claims render obvious all instant claims supra.  Thus, the claims are rejected here.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Michael Allen/           Primary Examiner, Art Unit 1642